Title: From George Washington to the South Carolina Masons, 4 May 1791
From: Washington, George
To: South Carolina Masons



Gentlemen,
[Charleston, c.4 May 1791]

I am much obliged by the respect which you are so good as to declare for my public and private character—I recognise with pleasure my relation to the Brethren of your Society—and I accept with gratitude your congratulations on my arrival in South Carolina.
Your sentiments on the establishment and exercise of our equal government are worthy of an Association, whose principles lead to purity of morals, and beneficence of action—The fabric of our freedom is placed on the enduring basis of public virtue, and will long continue to protect the Posterity of the Architects who raised it.
I shall be happy on every occasion to evince my regard for the Fraternity, for whose happiness individually I offer my best wishes.
